Citation Nr: 0431700	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  01-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2.  Entitlement to an increased rating for residuals of 
thoracic spine injury, including degenerative arthritis, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1972 to May 1976 
and October 1976 to October 1980.  Although service records 
list an approximate three-month period of inactive service 
prior to said initial active service period, it has not been 
contended that this period is pertinent to the case.  

Historically, by a November 1996 decision, the Board of 
Veterans' Appeals (Board) denied reopening of a bilateral 
knee disorder service connection claim.  That November 1996 
Board decision represents the last final decision on said 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

This matter came before the Board on appeal from a March 1999 
rating decision by the Denver, Colorado, Regional Office 
(RO), which denied reopening of a claim for entitlement to 
service connection for a bilateral knee disorder and 
confirmed a 10 percent evaluation for residuals of thoracic 
spine injury, including degenerative arthritis.  In an April 
2000 decision on another issue, the Board remanded said 
claims for procedural reasons, including for the RO to issue 
a Statement of the Case in accordance with Manlincon v. West, 
12 Vet. App. 238 (1999).  During the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  In June 
2002, a Travel Board hearing was held before the undersigned 
Board Member.  

In an October 2002 decision, the Board denied reopening of 
the claim for entitlement to service connection for a 
bilateral knee disorder.  Appellant subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  By a subsequent Order, the Court 
granted a Joint Motion for Remand, vacated said October 2002 
Board decision, and remanded the bilateral knee disorder 
service connection issue for readjudication pursuant to the 
VCAA.

With respect to another procedural matter, in that October 
2002 Board decision, the Board stated that said increased 
rating appellate issue would be the subject of a separate 
Board decision after the Board undertook additional 
development on that issue, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Consequently, in light of that Federal Circuit case, 
in September 2003, the Board remanded said increased rating 
appellate issue to the RO for additional evidentiary 
development.  It has been returned to the Board in a recent 
supplemental statement of the case.  As such, it has been 
listed on the title page and will be considered herein.

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.


REMAND

As to the appellate issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a bilateral knee disability, it 
does not appear that the RO has expressly satisfied the 
Veterans Claims Assistance Act of 2000 requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
the Joint Motion for Remand and Court Order.  

With respect to the other appellate issue of entitlement to 
an increased rating for residuals of thoracic spine injury, 
including degenerative arthritis, as the Board's September 
2003 remand stated, the RO was instructed to obtain any 
additional VA medical records dated since July 1999 and 
arrange a VA orthopedic examination to determine the nature 
and severity of the service-connected thoracic spine 
disability.  In a March 2004 letter, the RO requested 
appellant to provide the requested information or evidence 
regarding that appellate issue.  However, the evidentiary 
record does not include any written statement from appellant 
specifically in response to that March 2004 RO letter.  Since 
appellant did not respond to that March 2004 RO letter, the 
RO apparently did not schedule a VA orthopedic examination.  
It should be pointed out, however, that the remand directed 
the RO to arrange said examination and such directive was not 
dependent on whether appellant in fact responded to the 
remand request for assistance.  Consequently, the RO should 
arrange for a VA orthopedic examination.  

With regard to another procedural matter, during the pendency 
of the appeal, the VA's rating schedule for rating back 
disabilities was amended, effective September 23, 2002.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  There were 
additional changes in rating back disorders, effective in 
September 2003.  It does not appear that appellant has been 
provided the new criteria set forth in the amended Diagnostic 
Codes for rating back disorders, subsequent to the 2001 
Statement of the Case that was issued which included the old 
criteria.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a bilateral knee 
disability, including which evidence is 
to be provided by the appellant, and 
which by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act of 
2000.

2.  With respect to the other appellate 
issue of entitlement to an increased 
rating for residuals of thoracic spine 
injury, including degenerative arthritis, 
the RO should arrange an appropriate VA 
examination to determine the nature and 
current severity of said disability.  The 
entire claims folders should be reviewed 
by the examiner.  All indicated tests and 
studies should be performed, including 
range of motion studies of the dorsal 
back expressed in degrees.

The examiner should be made aware of the 
applicable diagnostic criteria under the 
old and new versions for rating back 
disabilities, including ankylosis of 
dorsal spine (old Code 5288), limitation 
of thoracic spine motion (old Code 5291), 
and degenerative arthritis of the 
thoracic spine (old Code 5003 and new 
Code 5242) set out in 38 C.F.R. § 4.71a, 
and specifically report clinical findings 
that address those rating criteria 
(including the new "General Rating 
Formula for Diseases and Injuries of the 
Spine").

All symptoms reasonably attributable to 
the service-connected dorsal back 
disability and any resultant degree of 
functional impairment or interference 
with daily activities should be described 
in adequate detail.  See DeLuca v. Brown, 
8 Vet. App. 202, 205-208 (1995) and 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

3.  The RO should review any additional 
evidence and readjudicate the appellate 
issues.  With respect to the increased 
rating issue, the RO should consider 
appropriate regulatory provisions for 
rating the service-connected residuals of 
thoracic spine injury, including 
degenerative arthritis, (including, but 
not limited to, the old and new versions 
of VA's Schedule for rating back 
disorders, to the extent applicable).  
The RO should also consider the potential 
applicability of 38 C.F.R. § 3.321(b)(1), 
pertaining to extraschedular evaluation.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his attorney should be furnished 
with a supplemental statement of the case (including the old 
and new versions of VA's Schedule for rating back disorders, 
to the extent applicable) and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


